2022 WI 49

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2021AP419


COMPLETE TITLE:        In the interest of X. S., a person under the age
                       of 18:

                       State of Wisconsin,
                                 Petitioner-Appellant,
                            v.
                       X. S.,
                                 Respondent-Respondent-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 399 Wis. 2d 323, 964 N.W.2d 553
                                    (2021 – unpublished)

OPINION FILED:         June 29, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 9, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Brittany C. Grayson

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and KAROFSKY, JJ.,
joined. ZIEGLER, C.J., filed a concurring opinion in which
ROGGENSACK and REBECCA GRASSL BRADLEY, JJ. joined. HAGEDORN,
J., filed a dissenting opinion, in which ANN WALSH BRADLEY and
DALLET, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the respondent-respondent-petitioner, there were briefs
filed by Christopher P. August, assistant state public defender.
There was an oral argument by Christopher P. August.


       For the petitioner-appellant, there was a brief filed by
Lisa E.F. Kumfer, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Lisa E.F. Kumfer.
                                                                  2022 WI 49
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2021AP419
(L.C. No.   2020JV663)

STATE OF WISCONSIN                      :            IN SUPREME COURT

In the interest of X. S., a person under the
age of 18:

State of Wisconsin,                                            FILED
            Petitioner-Appellant,
                                                          JUN 29, 2022
      v.
                                                             Sheila T. Reiff
                                                          Clerk of Supreme Court
X. S.,

            Respondent-Respondent-Petitioner.



ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and KAROFSKY, JJ.,
joined.   ZIEGLER, C.J., filed a concurring opinion in which
ROGGENSACK and REBECCA GRASSL BRADLEY, JJ. joined.   HAGEDORN,
J., filed a dissenting opinion, in which ANN WALSH BRADLEY and
DALLET, JJ., joined.




      REVIEW of a decision of the Court of Appeals.            Modified and

affirmed and, as modified, cause remanded.



      ¶1    ANNETTE KINGSLAND ZIEGLER, C.J.        This is a review of

an unpublished decision of the court of appeals, State v. X.S.,

No. 2021AP419, unpublished slip op. (Wis. Ct. App. July 20,

2021), reversing the decision of the Milwaukee County circuit
                                                                   No. 2021AP419



court1 to deny a petition filed by the State to waive a juvenile,

X.S., into adult court for criminal proceedings.              The court of

appeals remanded the case to the circuit court to conduct a new

waiver hearing.

     ¶2     A mass shooting occurred at the Mayfair Mall, located

outside of Milwaukee.        X.S., armed with a concealed handgun,

entered    the    mall   with   a     friend,    became    involved       in     a

confrontation with another group of four individuals, and opened

fire.     In the process, X.S. shot and hospitalized eight people.

The victims included the friend of X.S., three individuals in

the other group, and four bystanders who happened to be at the

mall that day.     X.S. fled the scene with the help of his family.

Subsequently, he was apprehended by police.           He was charged with

eight    counts   of   first-degree   reckless    injury    with    use   of     a

dangerous weapon, contrary to Wis. Stat. §§                940.23(1)(a) and

939.63(1)(b) (2019-20),2 and one count of illegal possession of a

dangerous weapon by a person under 18 years of age, contrary to

Wis. Stat. § 948.60(2)(a).       The State sought to have X.S. waived
into adult court instead of remaining in juvenile court.                       The

circuit court denied that request for waiver.                 The court of

appeals reversed the circuit court's decision and remanded the

case for a new waiver hearing.




     1   The Honorable Brittany C. Grayson presided.
     2 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                      4
                                                                      No. 2021AP419



       ¶3      We affirm the court of appeals' decision to reverse

the circuit court and remand the case.                     However, we conclude

that a new waiver hearing is unnecessary.                  We conclude that the

circuit court erroneously exercised its discretion by denying

the State's waiver petition.                There exists no reasonable basis

for denying the State's waiver petition.                   Therefore, we remand

the case to the circuit court with instructions to grant the

State's waiver petition.


               I.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶4      Over    the    course   of    several    months   in   2020,   X.S.

engaged in serious and escalating criminal behaviors, despite

juvenile court interventions and court-ordered conditions.                    X.S.

had    been     previously      deemed      to   be   delinquent.3    He    had     a

concerning history while in the juvenile justice system, and the

amount of resources and the remaining potential time available

to    assist    X.S.     in   the   juvenile      system   was   limited.         The


       Juvenile delinquency is an alternative to criminal
       3

proceedings.     Juvenile courts retain exclusive jurisdiction
"over any juvenile 10 years of age or older who is alleged to be
delinquent."      Wis. Stat. § 938.12(1).       In Wisconsin, a
"'juvenile' . . . means a person who is less than 18 years of
age," but "for purposes of investigating or prosecuting a person
who is alleged to have violated a state or federal criminal law
or any civil law or municipal ordinance, 'juvenile' does not
include a person who has attained 17 years of age." Wis. Stat.
§ 938.02(10m).    "A juvenile adjudged delinquent may be subject
to, inter alia, placement in a juvenile correctional facility or
juvenile portion of a county jail, forfeiture, suspension of
driving    privileges,    counseling,   supervision,  electronic
monitoring, restitution, supervised work or community service,
or drug testing."      State v. Sanders, 2018 WI 51, ¶6, 381
Wis. 2d 522, 912 N.W.2d 16.

                                            5
                                                                            No. 2021AP419



following facts were established through X.S.'s juvenile case

records     and    through        undisputed       testimony       at    X.S.'s     waiver

hearing.     As for all pretrial waiver determinations, these facts

are used only to determine whether waiver into adult court is

warranted, not to decide whether X.S. is guilty of a criminal

offense.     Under the American system of law, "[a] person when

first    charged       with   a    crime    is    entitled    to   a     presumption     of

innocence, and may insist that his guilt be established beyond a

reasonable       doubt."          Herrera    v.    Collins,    506       U.S.   390,    398

(1993).     By reciting and relying upon the following facts, we do

not establish X.S.'s guilt beyond a reasonable doubt, nor do we

impose any form of criminal liability on X.S.

      ¶5    In April 2020, X.S. and two of his friends, including

E.G., were in a car together and were involved in a drug deal.

An individual purchasing drugs from the car shot into the car

and hit X.S.            X.S. was taken to a nearby hospital and was

treated for several days.              X.S. was 15 years old at the time of

the shooting.
      ¶6    In July 2020, three months after X.S. was shot, X.S.,

E.G., and another individual were driving in a car when they

were pulled over by police in St. Francis.                              X.S. exited the

vehicle and ran from the police, resulting in a foot chase with

police.     Police soon apprehended X.S. but recognized that X.S.

had discarded a backpack during his flight.                         After a K-9 unit

was     called    to    the       scene,    police    found    the       backpack      X.S.

concealed and discovered 133 grams of marijuana packaged for


                                             6
                                                                                    No. 2021AP419



distribution.           Both X.S. and E.G. possessed drug trafficking

tools, cash, and a scale.

       ¶7      The State charged X.S. with possession with intent to

distribute marijuana and obstructing an officer.                                   The charges

were brought in juvenile court, and the State did not petition

to waive into adult court.                      X.S. and the State entered into a

plea       agreement    whereby          the    State     dismissed        and    read   in   the

possession with intent to distribute charge.                              X.S. was convicted

of    obstructing       an    officer.            The    juvenile         disposition    order,

entered in August 2021, directed that X.S. participate in nine

months of court-ordered supervision, participate in the Running

Rebels Intensive Monitoring Program ("Running Rebels"),4 complete

a    Global    Appraisal           of    Individual       Needs     ("GAIN")      assessment,5

attend       school         daily,        refrain        from       association       with     or

participation          in    activities           that    could      be    deemed     criminal,

refrain       from     consuming          alcohol       and     drugs,     follow     household

rules, and meet as scheduled with X.S.'s assigned Human Service

Worker ("HSW").
       ¶8      Despite the resources and services devoted to X.S. in

the    juvenile       justice           system,    X.S.       did   not    comply     with    the

conditions       included          in     his   juvenile        disposition       order.       On

initial       intake        into        the    juvenile       system,      X.S.    refused    to

       Running Rebels Intensive Monitoring Program provides
       4

support, oversight, and mentoring to delinquent juveniles.

       A GAIN assessment tests the extent of an individual's drug
       5

and alcohol use.    The assessment allows the juvenile justice
system to best structure its treatment and services to the needs
of a delinquent juvenile.

                                                   7
                                                                      No. 2021AP419



cooperate with an HSW and provide information necessary to begin

his   transition     into    supervision.       After   X.S.'s   attorney      and

parents were contacted, the information was provided.                      Around

the time when school was scheduled to begin for X.S., his HSW

received   a   text     message       from    X.S.   offering    to    sell    her

marijuana.6

      ¶9   The beginning of school in mid-August 2020 did not

improve the situation for X.S.               Despite being ordered to do so

and despite repeated check-ins from X.S's HSW and school social

workers, X.S. did not attend class for the first several weeks

of school.     In mid-September, several weeks after the juvenile

disposition order was entered, Running Rebels contacted the HSW

to    inform   her    that     X.S.    had     not   enrolled,    received      an

assessment, or participated in orientation with Running Rebels.

This was despite specific court-ordered directions and despite

Running Rebels staff contacting X.S.                 Several weeks later, in

early October, Running Rebels informed the HSW that X.S. had yet

to complete orientation and begin the Running Rebels program.
The HSW eventually got in contact with X.S. (after much effort)

through his mother, notified him of Running Rebels' repeated

attempts to contact him, and informed X.S. that his refusal to

register for Running Rebels would result in him being subject to




      6The text message stated, "Out here all day with some gas.
LMK." Based on the HSW's training and experience, the HSW
provided uncontested testimony that this was an offer to sell
marijuana.

                                         8
                                                                      No. 2021AP419



a   24-hour    electronic     monitoring    system.         The    same   day    X.S.

completed his Running Rebels orientation.

      ¶10     Between early October and late November 2020, X.S.

continued to violate the juvenile disposition order.                       In mid-

October, Running Rebels informed the HSW that X.S. was non-

compliant,     did   not    contact   Running    Rebels     when    he    left   his

house, and was not participating in check-in calls.                        In mid-

November, Running Rebels reported that X.S. had been compliant

recently and was available for face-to-face contact.                      However,

by late-November, X.S. was again not communicating with Running

Rebels in violation of conditions.              On numerous occasions, the

HSW   attempted      to   contact   X.S.   as   part   of    his    court-ordered

supervision plan, and he did not answer or respond.                        The HSW

attained X.S.'s school records, which showed that X.S. had not

attended a single day of school since the start of the school

year; X.S. was failing every class.                After the incidents at

issue in this case, X.S. admitted that he used marijuana during

his time under court-ordered supervision.                    Further, X.S. was
court ordered in August 2020 to complete a GAIN assessment.                       In

mid-October, X.S. was given a specific referral to complete his

GAIN assessment, but by the date of the shooting at issue in

this case, the assessment had not been completed.

      ¶11     An initial screening indicated X.S. was at high risk

of recidivism,7 but screening also found that he did not have

      7The court system utilized                the Youth Assessment and
Screening Instrument ("YASI") to                determine X.S.'s risk of
recidivism.

                                       9
                                                                    No. 2021AP419



substantial mental health needs.8              The HSW asked X.S. and his

family on numerous occasions if they needed any assistance, if

any help could be provided for X.S.'s school, and if they had

any issues complying with court-ordered conditions.                      X.S. and

his family repeatedly said no.

       ¶12     On Friday, November 20, 2020, three months after X.S.

entered the juvenile system, he participated in the Mayfair Mall

mass       shooting.    One   witness   described    how    a    group   of   four

individuals, three male and one female, were shopping at the

Mayfair Mall.          Another male approached this group "screaming"

and was accompanied by another male associate.                   Video evidence

confirmed that the first male was E.G. and the second male was

X.S.        The   witness   described   E.G.   and   X.S.   as    "looking    for

someone," not shopping.         When E.G. approached the group of four,

X.S. reached for his waistband where the witness could observe a

concealed handgun.          E.G. punched a member of the group of four,

and X.S. drew the handgun.          X.S. pointed the gun at the group,

who were now moving toward E.G., and X.S. opened fire.                        The
person who E.G. hit fell to the ground immediately; E.G. and

another member of the group of four then fell to the ground.

       ¶13     The witness observed that X.S. was targeting the group

of four.       One of the members of the group attempted to flee, and

the witness observed X.S. turn and shoot at that member as the

member attempted to flee.           The witness stated that there were

volleys of shots, separated by time.              X.S. unloaded around 10

       8   The screening was conducted by Wraparound Services.

                                        10
                                                                          No. 2021AP419



rounds,      paused,   and    then    continued       shooting.     The     witness's

account was corroborated by video evidence and the statements of

other witnesses.            One other witness, for instance, described

E.G. punching a member of the group of four and X.S. taking a

"shooter's stance" and firing a gun.

       ¶14    Almost   immediately      after     the    shooting       began,   local

police received emergency calls.                  The first officers arrived

within one minute of reports of an active shooter.                       By the time

police arrived, X.S. had already fled the scene.                          The police

discovered      that   eight     people    in     the    mall     had    been    shot,

requiring immediate medical care.               All eight were taken to the

hospital for treatment.          It was later determined that three of

the eight were members of the group of four, and one was E.G.

The other four victims were bystanders who happened to be at the

mall that day; they had no association or interaction with X.S.

Fortuitously, none of the victims died of their injuries.

       ¶15    Video evidence demonstrated that X.S. fled the mall

and was picked up by a car, later determined to be an Uber
called by X.S.'s father.              X.S. was dropped off at his home.

Text messages revealed that X.S.'s family coordinated to help

X.S.    flee    out    of    state,    board      a    flight,    and     hide    from

authorities with a family member in Florida.                    However, that plan

did not succeed.            Police arrested X.S. a few days after the

shooting traveling in a car and carrying the handgun used in the

shooting.       Forensic investigators recovered the shell casings

and bullet fragments at the mall, and they were traced to the


                                          11
                                                                   No. 2021AP419



handgun X.S. possessed and used.          At the time of the shooting,

X.S. was 15-1/2 years old.

    ¶16    After X.S. was detained, the State filed an amended

petition   for   juvenile     delinquency,   charging      X.S.    with    eight

counts of first-degree reckless injury with use of a dangerous

weapon and one count of illegal possession of a dangerous weapon

by a person under 18 years of age.            The petition described in

detail the corroborated witness testimony of the shooting and

the video evidence depicting X.S.'s involvement and flight from

the scene.       The day after the charges were filed, the State

filed a petition to waive X.S. into adult court to face criminal

prosecution.      The   State   explained    that   X.S.   was     adjudicated

delinquent in August 2020 and X.S. had failed to comply with

court-ordered     conditions,     and    reasoned   that,        given    X.S.'s

documented failures with the juvenile system, "the adult system

is better able to provide appropriate accountability and address

his long-term rehabilitative needs."

    ¶17    After a short period of discovery and psychological
evaluations of X.S., the circuit court held a combined sanctions

hearing for X.S.'s August 2020 case and a waiver hearing for the

November 2020 case.      The defense did not contest the prosecutive

merit in the State's delinquency and waiver petitions.

    ¶18    At the hearing, X.S.'s HSW testified and described in

detail his treatment progression and lack of compliance with the

juvenile   system.      The   testimony   corresponded      to    X.S.'s    past

behavior and treatment history recounted above.                   See, supra,
¶¶5-11.    Nonetheless, the HSW recommended that X.S. remain in
                                    12
                                                                                 No. 2021AP419



the juvenile system and concluded that the juvenile system can

provide effective treatment and services.

       ¶19       X.S.    called        Dr.     David     Thompson        as     a    witness.

Dr. Thompson           was     a    clinical     psychologist         hired     by   X.S.   to

conduct      a    psychological            evaluation      of    X.S.    for     the    waiver

hearing.         Dr. Thompson stated that he reviewed the delinquency

petition, as well as the August 2020 juvenile disposition order.

However, he did not consider X.S.'s record while on juvenile

supervision, police reports of the mall shootings, and video

evidence     of        X.S.'s      actions     while    at      the    mall,   specifically

X.S.'s pause in shooting and his taking aim at a fleeing victim.

Dr. Thompson was also unaware that X.S.'s family conspired to

move   X.S.       out     of       state   and    escape      arrest.          Dr.   Thompson

explained in his written report that he relied on statements

from X.S.'s mother to conclude that X.S. was "compliant" and had

"completed" the Running Rebels program.                          Dr. Thompson concluded

that, because X.S. had "strong social support" and a "positive

attitude toward intervention and authority," X.S. was a low risk
to reengage in violent behavior with treatment.

       ¶20       Dr.    Thompson       explained       that     X.S.    reported       to   him

emotional distress as a result of the April 2020 shooting where

X.S. was shot.           X.S. told Dr. Thompson that since that date, he

had experienced serious episodes of paranoia, depression, and

anxiety.         X.S. provided Dr. Thompson a description of the mall

shooting.         According to Dr. Thompson, X.S. stated the four other

individuals at the mall had previously threatened X.S.                               X.S. and
E.G. were not looking for the group, but simply ran into them.
                                                 13
                                                                         No. 2021AP419



E.G. approached the group and punched one member, and X.S. felt

threatened.       Under this account, X.S. pulled out a gun, closed

his eyes, and fired until the magazine was empty.                     Based on all

this information, Dr. Thompson believed X.S. was experiencing

symptoms     of   Post-Traumatic       Stress    Disorder     ("PTSD"),      and     his

needs   with      proper    treatment    could    be    "more     than     adequately

addressed      within . . . twelve         months"       within      the     juvenile

system.        X.S.     offered   no    testimony,       affidavits,        or     other

evidence to support this account of events.

       ¶21   At the hearing, the State noted that most juveniles,

even the most violent, spend only about six to nine months in

correctional         placements   before      they     are    released      into     the

community      under     supervision.         X.S.     did    not     contest       this

description of the probable length of confinement.                       It was also

uncontested that the most serious action that could be taken if

X.S. proceeded as a juvenile was confinement in a correctional

facility, which would at most last until X.S. turned 18 years

old.    See Wis. Stat. §§ 938.355(4)(b), 938.34(4m).                   Given X.S.'s
birthdate      and    the   circuit     court's      scheduling,      any    juvenile

disposition order could only have been entered several months

after X.S. turned 16 years old, leaving by statute less than two

years as the maximum confinement period.                Id.

       ¶22   After receiving evidence, the circuit court denied the

State's petition for waiver, concluding that the State had not

met its burden to waive X.S. into adult court.                      The State filed

a petition with the court of appeals for leave to appeal the
circuit court's waiver decision as a nonfinal order.
                                         14
                                                                  No. 2021AP419



       ¶23   The court of appeals granted the State's petition for

leave to appeal.      In July 2021, the court of appeals reversed

the decision of the circuit court and remanded the case to the

circuit court to conduct another waiver hearing.             State v. X.S.,

No. 2021AP419, unpublished slip op., ¶¶1, 30.                 The court of

appeals reasoned that the circuit court inappropriately relied

on     unverified   hearsay,      recounted    through      Dr.   Thompson's

testimony of X.S.'s account of the mall shootings.                 Id., ¶18.

Further, the circuit court improperly considered statements that

contradicted the State's delinquency petition.                Id., ¶¶19-21.

According to the court of appeals, the circuit court also failed

to provide adequate explanation or analysis on the seriousness

of the offenses, protection of the public, the time remaining in

the juvenile system, and X.S.'s familial support, specifically

X.S.'s family's assistance with his escape from police after the

shooting.     Id., ¶¶22-29.       The court of appeals concluded that

the circuit court erroneously exercised its discretion.                   Id.,

¶30.
       ¶24   X.S. petitioned this court for review, and we granted

the petition in October 2021.


                         II.   STANDARD OF REVIEW

       ¶25   Wisconsin Stat. § 938.18 governs         waiver of juvenile

court    jurisdiction.     "The    decision    to   waive   juvenile    court

jurisdiction under Wis. Stat. § 938.18 is committed to the sound

discretion of the juvenile court."            State v. Tyler T., 2012 WI
52, ¶24, 341 Wis. 2d 1, 814 N.W.2d 192.             "We will reverse the

                                     15
                                                                 No. 2021AP419



juvenile    court's     decision   to    waive   jurisdiction   only   if   the

court erroneously exercised its discretion."             Id.    We explained

the   process     for     reviewing      discretionary    juvenile      waiver

decisions in J.A.L. v.       State:

      An appellate court first looks to the record to see
      whether that discretion was in fact exercised.
      McCleary v. State, 49 Wis. 2d 263, 277, 182 N.W.2d 512
      (1971).     Assuming discretion was exercised, the
      appellate court will look for reasons to sustain the
      trial court's discretionary decision.       Loomans v.
      Milwaukee Mut. Ins. Co., 38 Wis. 2d 656, 662, 158
      N.W.2d 318, 320 (1968).      An appellate court will
      reverse a juvenile court's waiver determination if and
      only if the record does not reflect a reasonable basis
      for the determination or a statement of the relevant
      facts or reasons motivating the determination is not
      carefully delineated in the record.     State v. C.W.,
      142 Wis. 2d 763, 766–67, 419 N.W.2d 327 (1987).

162 Wis. 2d 940, 961, 471 N.W.2d 493 (1991).


                              III.       ANALYSIS

      ¶26   We   will    first     discuss   the    procedure   for    waiving

juveniles into adult court.             We will then turn to the State's

waiver petition in this case.            Reviewing the record and circuit

court findings, we conclude that the circuit court erroneously

denied the State's petition.


                 A.   Juvenile Court Waiver Proceedings

      ¶27   There are two steps in the process to waive juvenile

court jurisdiction.       First, "[t]he court shall determine whether

the matter has prosecutive merit."               Wis. Stat. § 938.18(4)(a).

We have equated a determination of prosecutive merit in this
context with "a determination of probable cause at a preliminary

                                        16
                                                             No. 2021AP419



examination."    P.A.K.   v.   State,   119   Wis. 2d 871,     884,   350

N.W.2d 677 (1984) (citing T.R.B. v. State, 109 Wis. 2d 179, 192,

325 N.W.2d 329 (1982)).

    ¶28   Once prosecutive merit has been found, the juvenile

court advances to the second stage of the proceedings.            At the

second stage, the juvenile court must determine whether to waive

jurisdiction.

    [T]he court shall base its decision whether to waive
    jurisdiction on the following criteria:

         (a) The personality of the juvenile, including
    whether   the  juvenile   has   a mental   illness  or
    developmental disability, the juvenile's physical and
    mental maturity, and the juvenile's pattern of living,
    prior treatment history, and apparent potential for
    responding to future treatment.

         (am) The prior record of the juvenile, including
    whether   the   court  has   previously  waived   its
    jurisdiction over the juvenile, whether the juvenile
    has been previously convicted following a waiver of
    the court's jurisdiction or has been previously found
    delinquent, whether such conviction or delinquency
    involved the infliction of serious bodily injury, the
    juvenile's motives and attitudes, and the juvenile's
    prior offenses.

         (b) The type and seriousness of the offense,
    including whether it was against persons or property
    and the extent to which it was committed in a violent,
    aggressive, premeditated or willful manner.

         (c) The adequacy and suitability of facilities,
    services and procedures available for treatment of the
    juvenile and protection of the public within the
    juvenile justice system, and, where applicable, the
    mental health system and the suitability of the
    juvenile for placement in the serious juvenile
    offender program under s. 938.538 or the adult
    intensive sanctions program under s. 301.048.


                                 17
                                                                 No. 2021AP419


          (d) The desirability of trial and disposition of
     the entire offense in one court if the juvenile was
     allegedly associated in the offense with persons who
     will be charged with a crime in the court of criminal
     jurisdiction.
Wis. Stat. § 938.18(5).

     ¶29   Under Wis. Stat. § 938.18(6), the juvenile court

     shall state its finding with respect to the criteria
     on the record. . . . [I]f the court determines on the
     record that there is clear and convincing evidence
     that it is contrary to the best interests of the
     juvenile or of the public to hear the case, the court
     shall   enter  an  order   waiving  jurisdiction  and
     referring the matter to the district attorney for
     appropriate proceedings in the court of criminal
     jurisdiction.
§ 938.18(6).

     ¶30   At juvenile waiver hearings, "common law and statutory

rules of evidence are not binding."            Wis. Stat. § 938.299(4)(b).

"Hearsay   evidence    may   be     admitted    if   it   has   demonstrable

circumstantial guarantees of trustworthiness."            Id.

     ¶31   As we explained in State v. Kleser in the analogous

reverse-waiver context, the time for the juvenile to contest the

factual basis for the offenses charged is when the court makes

its probable cause determination.9             2010 WI 88, ¶¶56-66, 328

Wis. 2d 42,    786    N.W.2d 144.       Once    prosecutive     merit   in   a

juvenile waiver case has been found, the juvenile cannot then

contest or contradict the findings that the offenses charged

     9 Reverse waiver is a procedure by which juveniles "subject
to the exclusive original jurisdiction of the adult criminal
court" may obtain a "transfer [of] jurisdiction [from adult
court] to juvenile court." State v. Kleser, 2010 WI 88, ¶¶1, 3,
328 Wis. 2d 42, 786 N.W.2d 144 (citing Wis. Stat. §§ 938.183(1),
970.032(1) and (2) (2005-06)).

                                      18
                                                                               No. 2021AP419



were committed at the second stage of the proceedings.                              Id., ¶66

("We    see    no    basis    for    contradicting         that    finding      after    the

preliminary examination except at trial.").                       A waiver hearing is

not an opportunity to conduct a "minitrial" on the merits of the

case.       Id., ¶69.        However, a juvenile has latitude to present

supplementary         evidence       in     order     to    allow     the       court     to

effectively         analyze   the    statutory        criteria     under       Wis.    Stat.

§ 938.18(5),        recognizing      that     violations      of    the       law    "[have]

already been established."                Id., ¶84.


       B.    The State's Petition To Waive X.S. Into Adult Court.

       ¶32    The     circuit    court's      decision       to    deny       the    State's

waiver petition was not reasonably supported by the facts and

record.       Tyler T., 341 Wis. 2d 1, ¶24 (explaining that "[a]

juvenile court erroneously exercises its discretion . . . if it

renders a decision not reasonably supported by the facts of

record").         We defer to a circuit court's exercise of discretion.

However, in this case, reversal of the circuit court's decision
is warranted.

       ¶33    Under    J.A.L., we first look to "the record to see

whether that discretion was in fact exercised."                        162 Wis. 2d at

961.        The    exercise     of   discretion       incorporates        a    process    of

reasoning and proper explanation.                   State v. Salas Gayton, 2016

WI 58, ¶19, 370 Wis. 2d 264, 882 N.W.2d 459 ("An exercise of

discretion contemplates a process of reasoning.                               This process

must depend on facts that are of record or that are reasonably
derived by inference from the record and a conclusion based on a

                                             19
                                                                            No. 2021AP419



logical          rationale       founded    upon       proper    legal      standards."

(quotations            and    citations    omitted));       McCleary   v.      State,    49

Wis. 2d at 277, 282 (holding that a circuit court that did not

provide adequate reasoning or explanation for a discretionary

decision "fail[ed] to exercise discretion," and explaining that

"[d]iscretion is not synonymous with decision-making"); State v.

Hall, 2002 WI App 108, ¶¶16-17, 255 Wis. 2d 662, 648 N.W.2d 41

(reasoning that a discretionary decision that was supported by

minimal          and     inadequate       explanation       by   a     circuit       court

"reflect[ed] decision making" but not "a process of reasoning

based       on   a     logical    rationale,"     as   is   required     for    a   proper

exercise of discretion (citations and quotations omitted)).                             The

circuit court here concluded that waiver into adult court was

not justified and provided a statement on the record in support

of that conclusion.               However, the circuit court's findings were

unclear, and reading the circuit court's transcript as a whole,

it is difficult to infer how the circuit court applied the facts

of this case to the statutory criteria provided under Wis. Stat.
§ 938.18(5).10               Nonetheless, we will assume, without deciding,

that    the          circuit     court    provided     sufficient      reasoning        and

explanation to constitute an exercise of discretion.



       The circuit court in this case discussed much of the
       10

record at the waiver hearing and cited the statutory criteria.
In addition, the circuit court repeatedly stated in general
terms that it had heard evidence from different perspectives.
However, it is not clear from the circuit court transcript how
the circuit court interpreted and applied the facts in this case
to the statutory factors provided under Wis. Stat. § 938.18(5).

                                             20
                                                                              No. 2021AP419



      ¶34    Under J.A.L., "[a]ssuming discretion was exercised,"

we   next    "look     for        reasons       to    sustain     the      trial     court's

discretionary decision."                162 Wis. 2d at 961.          There are several

facts that may support the circuit court's decision to deny

waiver into adult court in this case.

      ¶35    First,        at     the     Mayfair        Mall,      X.S.     shot      three

individuals in the other group with whom X.S. was engaged in a

confrontation, as well as four bystanders.                              However, in the

process, he also shot his own friend, E.G.                          Second, after X.S.

engaged in the shootings, he contacted his family to assist him

in his escape and had an Uber called to drive him away from the

mall.    X.S. and his family formulated a plan to flee the state

after the shootings took place, and X.S. was apprehended by

police   a   few    days        after    the    shootings.        From     the     available

record, X.S. does not appear to have created a well-developed

escape   plan      prior    to     the    mall       shootings.      Third,        X.S.   was

diagnosed with PTSD as a result of being shot in April 2020, and

the State did not challenge the validity of that diagnosis.
X.S. could in the future receive treatment for any remaining

mental health issues he has.                   Proper treatment could improve the

possibility that X.S. will comply with court-ordered conditions

and decline opportunities to engage in future criminal behavior.

Fourth, many of the events that lay at the heart of the record

in   this    case   occurred        when       both    X.S.   and   E.G.     were     acting

together.      X.S. was shot in April 2020 when he was at a drug

deal with E.G.; X.S. was arrested in July 2020 for possessing
with intent to distribute marijuana and obstructing an officer
                                               21
                                                                                 No. 2021AP419



while he was with E.G.; and X.S. participated in the shooting at

the Mayfair Mall after E.G. and X.S. confronted the other group

of four individuals.                 It is possible X.S.'s past behavior could

be attributed in part to his associations with E.G.                                       Fifth,

between when X.S. entered the juvenile system in July 2020 and

when he committed the shootings at issue in November 2020, he

was in the juvenile system for around four months.                                    Although

X.S.'s       record      in     the    juvenile         system    was    marked      by        non-

compliance with court-ordered conditions, there was not a long

history      by    which       a     court    could     judge     the    adequacy         of   the

juvenile system for X.S.

       ¶36    Under          J.A.L.    we     "will     reverse    a     juvenile         court's

waiver determination if and only if the record does not reflect

a reasonable basis for the determination or a statement of the

relevant facts or reasons motivating the determination is not

carefully delineated in the record."                        162 Wis. 2d at 961.                  We

conclude that the record does not reflect a reasonable basis for

denying the State's waiver petition.
       ¶37    The       circuit       court    determined        there    was    prosecutive

merit, which X.S. did not contest.                         Therefore, it is taken as

established            for    purposes        of    analyzing      the    State's         waiver

petition that X.S. on November 20, 2020, engaged in eight acts

of first-degree reckless injury with use of a dangerous weapon,

in    violation         of    Wis.    Stat.    §§ 940.23(1)(a)          and   939.63(1)(b).

See   Kleser,          328    Wis. 2d 42,      ¶84.       For    purposes       of   a    waiver

analysis,         it    is     taken    as     established        that    X.S.       on     eight
different occasions "recklessly cause[d] great bodily harm to
                                                   22
                                                                        No. 2021AP419



another     human       being    under     circumstances      which    show   utter

disregard for human life."               § 940.23(1)(a).      In addition, it is

taken as established that X.S. illegally possessed a dangerous

weapon on that date, in violation of Wis. Stat. § 948.60(2)(a).11

             1.       The Type and Seriousness of the Offenses.

     ¶38         The offenses X.S. is charged with demonstrate that he

engaged in reckless conduct while showing an utter disregard for

human life.           X.S. was willing and able to carry an illegal

weapon, use it, and thereby risk the lives of eight people.

     ¶39         Supplemental facts in the record, used "to put the

offense[s]       in    context,"    only   highlight    the    dangerousness     and

reckless nature of X.S.'s actions.               Kleser, 328 Wis. 2d 42, ¶84.

According to witness testimony, X.S. and E.G. entered a public

mall on the Friday afternoon before Thanksgiving.                       E.G., with

X.S.,     then    confronted       the   group   of   four    other    individuals,

consisting of three males and one female, who were shopping.

E.G. assaulted one of the members of the other group.                     X.S. drew

a concealed handgun and opened fire on the group.                     X.S. unloaded
around ten rounds, hitting E.G. and at least two of the members

of the other group.             After firing, X.S. then paused, saw one of

the members of the other group attempting to flee, turned his

attention to this other individual, and he opened fire at that


     11As we emphasized previously, at trial the State must
prove these offenses beyond a reasonable doubt to establish
X.S.'s guilt.    See supra, ¶4.    When reviewing the juvenile
waiver decision at issue in this case, we do not establish
X.S.'s guilt, nor do we attach any form of criminal liability to
X.S.

                                           23
                                                                                 No. 2021AP419



individual.        There was no evidence or indication that anyone at

the mall posed a danger to X.S., used or possessed a weapon, or

threatened X.S. with serious danger.                          This sequence of events

was corroborated by multiple witnesses and video evidence.

      ¶40    Local      police   were    asked           to    respond      to   an    active

shooter.      They arrived in less than one minute after the first

emergency calls were made.              They identified and addressed the

wounded, and one officer, Dexter Schleis, searched the mall for

the shooter.        The police did not discover X.S.                       Although he did

not   have    a    well-developed       escape           plan,      X.S.    chose     not    to

surrender     to    authorities.         Instead,             he   fled    the    scene     and

attempted to escape out of state.                        This resulted in a police

search      for    an   at-large      mass        shooting         suspect.        X.S.     was

eventually apprehended a few days later in possession of the

weapon used in the shootings.

      ¶41    As    a    result   of    X.S.'s        actions,         eight      individuals

received serious bodily injury with gunshot wounds.                              One victim

was his own friend, E.G.               Three of the victims were from the
other group, and four were completely unassociated bystanders.

After the shooting, the victims were transported immediately to

a hospital where they received emergency care.                             As the circuit

court accurately found, "it's a miracle that there were . . . no

deaths."

      ¶42    The    record   highlights            how    X.S.      carried      an   illegal

handgun, entered a public location populated by bystanders and

innocents, and opened fire.             X.S. targeted at least four members
of the other group, and in fact paused, turned, and shot at one
                                             24
                                                                                          No. 2021AP419



member attempting to flee.                    At least four of the victims were

shot indiscriminately and without any association with X.S.                                             In

addition, X.S. put his own, young life in serious jeopardy; as

the circuit court correctly found, it is "miracle" X.S. was not

shot    or   killed     by       a     private      citizen          or    police         during    the

incidents at issue.

       ¶43     With the offenses and record in mind, consideration of

the    "type    and    seriousness            of    the        offense[s]"        overwhelmingly

support waiver into adult court.                           Wis. Stat. § 938.18(5)(b).

There are very few acts that are more deleterious and harmful,

to     individuals      and          society        at     large,         than        a     mass    and

indiscriminate        shooting          at    a    place        of   public      accommodation.

Further, witnesses and video evidence confirmed that X.S. paused

while he was shooting, turned toward a fleeing member of the

group, and fired several rounds at that member.                                   The facts, as

shown by the delinquency petition and the record, demonstrate

that    X.S.    acted       in    a    "violent,"          "aggressive,"              and    "willful

manner" when he unloaded his handgun at the Mayfair Mall on
November 20, 2020.           Id.

       ¶44     X.S.   did        not    submit          into    evidence         an       alternative

account of the events the day of the shooting.                                    At the waiver

hearing, Dr. Thompson stated that X.S. told him that the other

group of four at the mall had threatened X.S. in the past, X.S.

and E.G. were not looking for the group at the mall, and X.S.

simply    closed      his    eyes       and    unloaded          the      full   magazine          of    a

handgun he carried into the mall.                         Putting aside the fact that
closing one's eyes and firing indiscriminately in a public mall
                                                   25
                                                                     No. 2021AP419



is   extraordinarily       serious,     the    waiver    hearing     transcript

indicates that the circuit court never relied on the hearsay

story   provided    by    Dr.   Thompson    for   the   truth   of   the    matter

asserted.    See Wis. Stat. § 908.01(3) ("Hearsay is a statement,

other than one made by the declarant while testifying at the

trial or hearing, offered in evidence to prove the truth of the

matter asserted.").

     ¶45    Although out-of-court statements can be relied upon to

form expert opinions, State v. Williams, 2002 WI 58, ¶28, 253

Wis. 2d 99, 644 N.W.2d 919, and hearsay is admissible at waiver

hearings,    to     be     admitted    hearsay      statements       must     have

"demonstrable      circumstantial      guarantees       of   trustworthiness."

Wis. Stat. § 938.299(4)(b).           The circuit court did not make any

findings    that    the     story     had     "demonstrable     circumstantial

guarantees of trustworthiness" sufficient to warrant admission

as hearsay statements under § 938.299(4)(b).                 The circuit court

did cite the story as one used by Dr. Thompson to formulate his

opinion, but that does not on its own constitute reliance by the
court on the truth of the matters asserted.                  See Williams, 253

Wis. 2d 99, ¶28.      On appeal, X.S. did not argue that the hearsay

statements recounted by Dr. Thompson should be admitted for the

truth of the matter asserted.           To the contrary, X.S. repeatedly

argued that the circuit court did not rely on those statements

for their truth and, therefore, no hearsay concern is warranted.

Therefore, while reviewing the record to determine whether there

was a reasonable basis for the circuit court's decision, we do
not accept the hearsay story recounted by Dr. Thompson for the
                                       26
                                                                                No. 2021AP419



truth of the matter asserted.                  J.A.L., 162 Wis. 2d at 961.                The

"type and seriousness of the offense[s]" overwhelmingly support

waiver into adult court.               Wis. Stat. § 938.18(5)(b).

      2.    The Adequacy and Suitability of Juvenile Disposition.

       ¶46    In addition to the seriousness of the offenses, under

the    established         record,      the    "adequacy         and    suitability"       of

juvenile      disposition       heavily       favors       waiver     into    adult   court.

Wis.       Stat.     § 938.18(5)(c).             X.S.      received      an     uncontested

diagnosis of PTSD, for which he could receive treatment.                                   In

addition, X.S. may have been influenced by peer pressure from

E.G.       Nonetheless, it was well documented and undisputed that

X.S. struggled mightily while in the juvenile system after he

was caught possessing with the intent to distribute marijuana

and obstructing an officer in July 2020.                        X.S. was given access

to programs and resources to help him conform to a socially

productive way of life and to avoid a life of crime.                               Not only

did    X.S.        fail    to   take     advantage         of   these        benefits,    his

antisocial and criminal behavior escalated.
       ¶47    By court order in August 2020, X.S. was directed to

participate in the Running Rebels, complete a GAIN assessment,

attend       school        daily,      refrain       from       association       with     or

participation         in    activities        that    could      be    deemed     criminal,

refrain      from     consuming        alcohol       and    drugs,     follow     household

rules, and meet as scheduled with X.S.'s assigned HSW.                                   X.S.

performed poorly or outright failed to comply with almost all

these conditions.


                                              27
                                                                                      No. 2021AP419



    ¶48     X.S.       initially       refused        to     participate         in     an     intake

interview,      which     was     corrected           only    after        his    attorney         and

parents     were       made    aware       of     possible         consequences           of    non-

compliance.        Soon after entering the juvenile system, his HSW

stated that X.S. texted the HSW an advertisement to purchase

marijuana       from    him.         The        HSW    testified       that        on     numerous

occasions,      she     attempted       to      contact       X.S.     in       line    with       his

juvenile supervision plan, and he did not answer or respond.                                         By

early October, X.S. had not enrolled, received an assessment,

nor participated in orientation with Running Rebels as directed,

despite    repeated       contacts         from       the    HSW     and       Running       Rebels'

representatives.          X.S. registered for Running Rebels only after

the HSW threatened court sanctions.                          Even then, X.S. was only

sporadically compliant with the Running Rebels program.                                            For

many weeks, he did not contact Running Rebels when he left his

house,    nor    did     he    participate            in    check-in       calls.            Despite

repeated contacts and offers of assistance from the HSW and

school    social       workers,      X.S.       did    not    attend       a     single      day     of
school from August 2020 to the date of shooting.                                         X.S. was

failing in every class in which he was enrolled.                                        After the

shootings,      X.S.     admitted       to       using       drugs    while        on     juvenile

supervision, and by the date of the shootings, X.S. had not

completed a GAIN assessment.                      As shown by the facts of the

instant case, X.S. continued to associate himself with E.G. and

engaged in criminal behavior while on supervision.

    ¶49     X.S.'s actions and history demonstrated that he was
deeply    unresponsive          to   the        juvenile      system        while       he     was    a
                                                28
                                                                          No. 2021AP419



participant.       Juvenile resources did not seem to improve X.S.'s

situation, and this period under juvenile supervision culminated

in a mass shooting.          Although the HSW stated that X.S. could be

adequately       treated         in     the    juvenile      system,     offering     a

correctional placement, the record and the HSW's own testimony

conclusively contradicted the notion that X.S. was receptive to

juvenile services and treatment.12                   The State contended that, in

all likelihood, X.S. would at most spend six to nine months in

confinement       if     given    a     correctional       placement.       This    was

undisputed before the circuit court and on appeal.                       By statute,

the maximum length X.S. could spend at a correctional placement

was up to his 18th birthday, which was less than two years.                         See

Wis. Stat. §§ 938.355(4)(b), 938.34(4m).                     Given X.S.'s criminal

actions at issue in this case, and his demonstrated responses to

juvenile interventions in the past, the amount of confinement

under       consideration    in       this    case    is   woefully    inadequate    to

address X.S.'s serious needs and his risk to the public.

       ¶50     X.S.'s hired expert Dr. Thompson testified in favor of
adjudicating X.S. as a juvenile.                     However, the contradictions

with    the     record    and     the    information       Dr.   Thompson    did    not

consider placed his opinion in serious doubt.                     Dr. Thompson did

not consider X.S.'s record while on juvenile supervision, police

reports of the mall shootings, and video evidence of X.S.'s

       The HSW described in
       12                                      detail X.S.'s past history and
failures in complying with                    court-ordered conditions.  See,
supra, ¶¶5-11.    In addition,                 the HSW had access to a court-
ordered YASI risk assessment                  that concluded X.S. was at high
risk of reoffending.

                                              29
                                                                                 No. 2021AP419



actions while at the mall, specifically pausing while shooting

and taking aim at a fleeing victim.                              Dr. Thompson reasoned,

relying      on   self-reported         statements         from     X.S.'s      mother,       that

X.S.   was    "compliant"         and    had      "completed"          the    Running   Rebels

program.      That is undeniably false.                    In addition, Dr. Thompson

explained that X.S. had "strong social support" and a "positive

attitude      toward         intervention         and    authority."           This     too    is

completely        at   odds     with    the       full    record,      which    Dr. Thompson

admittedly did not consider.                       Dr. Thompson himself stated on

cross-examination that if he had considered the fact that X.S.'s

family conspired to help X.S. flee from the police, that would

present a "problem" for his favorable findings with regard to

X.S.'s social support.                From an incomplete picture of the facts

and a series of faulty assumptions, Dr. Thompson opined that

X.S.'s       needs      could      be    "more           than     adequately          addressed

within . . . twelve months" within the juvenile system.                                   This

opinion      does      not    alter    the    analysis          that   the    "adequacy       and

suitability" of juvenile disposition strongly favored waiver.
Wis. Stat. § 938.18(5)(c).

                       3.    The Personality of the Juvenile.

       ¶51    The      "personality          of     the    juvenile"          also    strongly

supports waiver.              Wis. Stat. § 938.18(5)(a).                     X.S. received a

diagnosis of PTSD and may have been influenced by negative peer

pressure.         He nonetheless engaged in a mall shooting where he

carelessly gunned down eight people.                       X.S. concealed an illegal

handgun and, targeted, paused, and shot at a group of people
with whom he had gotten into a confrontation without provocation
                                               30
                                                                     No. 2021AP419



or any serious threat.          After the shooting, he worked with his

parents and family to devise an escape plan.                  All these acts

were committed while X.S. was already in the juvenile system.

Prior to entering the juvenile system, X.S. dealt drugs and

obstructed   police.          Despite   the    access   to   the    benefits    of

juvenile disposition, X.S. performed abysmally.                In his time on

juvenile supervision, X.S. violated almost every court-ordered

condition with which he was obliged to comply, and he committed

at least eight serious felonies and one misdemeanor.                     Through

Running   Rebels,      GAIN    assessment,     school    social     workers     and

teachers, and access to a HSW and an overseeing juvenile court,

X.S. was given the opportunity to receive support, obtain any

needed help, and put his life on a path to becoming a productive

member of society.            X.S. was completely unreceptive to these

resources.      Given the evidence currently available, his "pattern

of living, prior treatment history, and apparent potential for

responding   to    future     treatment"      heavily   weighed    in   favor   of

waiver.   Id.
                  4.   The Prior Record of the Juvenile.

    ¶52    As thoroughly explained above, X.S.'s "prior record"

supports waiver into adult court.               Wis. Stat. § 938.18(5)(am).

X.S. was not previously waived into adult court, and before he

committed a mass shooting, his prior record did not include acts

of violence.       Further, X.S.'s motives and attitudes may have

been influenced by his association with E.G.                 However, at the

waiver hearing, it was undisputed that in April 2020, he was in
a drug deal with two of his friends and was shot.                  In July 2020,
                                        31
                                                                                 No. 2021AP419



he was arrested for distribution of marijuana and obstructing an

officer,        and   he     was      brought    into    the    juvenile    system.        He

pleaded         guilty     to    the     obstruction       charge.         The     marijuana

distribution charge was dismissed but read in.                           In August 2020,

X.S. was court ordered to comply with conditions of supervision,

to participate in a number of services, and to attend school.

During      his       time       in     the     juvenile       system,     X.S.'s     record

demonstrates that he engaged in criminal behavior and violated

his conditions of supervision in numerous ways.                              According to

X.S.'s records and testimony at the waiver hearing, X.S. still

used drugs, his text to his HSW indicated that he continued to

deal drugs, he refused to attend any classes at school, and he

was largely non-responsive to professionals at Running Rebels

and   the       juvenile        system    which       sought   to   give   him     help   and

support.         After all this, he participated in a mass shooting and

attempted to flee the state, while still on supervision.                              X.S.'s

escalated criminal activity and non-compliance with court orders

and programming in the juvenile justice system is nothing short
of frightening.              His "prior record" demonstrates that juvenile

court      is    inadequate        to    address      X.S.'s    behaviors,       needs,   and

predispositions, and that adult adjudication can best ensure the

protection of the public and the safe reintroduction of X.S.

into society.13          Id.


       Because X.S. was not "associated in the offense with
      13

persons who will be charged with a crime in the court of
criminal jurisdiction," Wis. Stat. § 938.18(5)(d) is not
applicable.

                                                 32
                                                                                No. 2021AP419



     ¶53      Appellate courts defer to the discretionary decisions

of circuit court judges, who are in the best position to observe

the facts and apply the law.               Tyler T., 341 Wis. 2d 1, ¶24.                      But

while     a   circuit     court's        discretion       is     broad,        it     is    "not

unlimited."          Salas    Gayton,     370     Wis. 2d 264,          ¶24;    Hartung        v.

Hartung,      102    Wis. 2d 58,       66-69,     306    N.W.2d 16       (1981)        ("[T]he

exercise      of     discretion    is     not    the     equivalent       of        unfettered

decision-making.").           It has been long established that circuit

courts    must       exercise    their     discretion          within    the        bounds    of

reasonable decision-making.               Tyler T., 341 Wis. 2d 1, ¶24.                        We

cannot search the record to find reasons to overturn circuit

courts'       discretionary       decisions.             Id.     ("In     reviewing          the

juvenile court's discretionary decision to waive jurisdiction,

we   look      for     reasons    to     sustain        the     court's        decision.").

However,      we     cannot     stand     by     while    discretionary              decisions

falling outside the bounds of reasonable action are executed and

enforced in this state.                See J.A.L., 162 Wis. 2d at 961 ("An

appellate       court     will     reverse        a      juvenile       court's            waiver
determination if . . . the record does not reflect a reasonable

basis for the determination.").                  As an appellate court, to sit

back and allow the implementation of wholly unjustified orders

would be as great a misuse of our judicial role as would be the

overriding of discretionary decisions simply due to a lack of

comfort, or mere disagreement with those decisions.                                 See Casper

v. Am. Int'l S. Ins. Co., 2011 WI 81, ¶30, 336 Wis. 2d 267, 800

N.W.2d 880      (explaining       that    when     reviewing       a    circuit        court's
exercise of discretion "we do not look to whether this court
                                            33
                                                                       No. 2021AP419



would or would not have granted relief but rather whether the

circuit court [erroneously exercised] its discretion").

       ¶54   We have a duty as appellate courts to review lower

court decision making, just as lower courts have an obligation

to    reasonably    exercise     their     discretion.         If    lower        courts

erroneously        exercise      their        discretion,       we         have      the

responsibility to intervene.             See, e.g., Miller v. Hanover Ins.

Co., 2010 WI 75, ¶48, 326 Wis. 2d 640, 785 N.W.2d 493 (reasoning

that a circuit court's discretionary decision to deny a motion

for relief from default judgment because it was "not reasonable

in light of the extraordinary circumstances present," despite

the fact that the defendant was already a named and noticed

party in the lawsuit, the defendant received several notices of

the action, including to the defendant's registered agent, and

the   defendant's     attorney      of   record   told   the      plaintiff        in    a

letter he represented the defendant as to an unrelated issue);

Martindale v. Ripp, 2001 WI 113, ¶¶46-73, 246 Wis. 2d 67, 629

N.W.2d 698    (holding    that       a   plaintiff    had      set    an     adequate
foundation for expert testimony, the expert was professionally

competent to testify in the area, and the expert testimony met a

reasonable degree of medical probability, despite circuit court

findings with factual citations to the contrary); Hartung, 102

Wis. 2d at 66-69 (concluding that a circuit court erroneously

exercised its discretion by awarding alimony and child support

at 27 percent of the payor's income and limiting alimony for 18

months, even recognizing that there is an interest in ensuring
self-sufficiency,      that    it    was   unrealistic      for      the    payor       to
                                         34
                                                                           No. 2021AP419



afford payments without the recipient beginning some form of

work,     and   that   the     payor    and       recipient       signed    a   divorce

agreement in consideration for the stated alimony); McCleary, 49

Wis. 2d at 278-86 (holding that a nine-year sentence for forging

a $50 check was an erroneous exercise of discretion by relying

in part on the defendant's testimony and the weaknesses of a

professional report favoring the sentence, despite the fact that

the circuit court believed the defendant's explanation was not

credible and that the defendant thought he was above the law and

lacked a sense of responsibility).

      ¶55    The facts of this case are extreme, and the circuit

court's     decision   is     distinctly         out   of   the    ordinary:      it    is

erroneous.      Considering the criteria enumerated under Wis. Stat.

§ 938.18(5), the record reasonably supports only the conclusion

that there is "clear and convincing evidence that it is contrary

to the best interests of the juvenile [and] the public to hear

the   case"     in   juvenile    court.           § 938.18(6);       Tyler      T.,    341

Wis. 2d 1,      ¶24.         While     we    are       hesitant     to     overturn     a
discretionary decision of a circuit court, the circuit court's




                                            35
                                                                  No. 2021AP419



decision below to deny the State's waiver petition cannot be

upheld.14


                               IV. CONCLUSION

     ¶56     We affirm the court of appeals' decision to reverse

the circuit court and remand the case.               However, we conclude

that a new waiver hearing is unnecessary.            We conclude that the

circuit court erroneously exercised its discretion by denying

the State's waiver petition.         There exists no reasonable basis

for denying the State's waiver petition.             Therefore, we remand

the case to the circuit court with instructions to grant the

State's waiver petition.



     By     the   Court.—The   decision   of   the   court   of   appeals   is

modified and affirmed and, as modified, the cause remanded to

the circuit court.


     14After the court of appeals reversed the circuit court,
X.S. filed a motion for reconsideration.    The court of appeals
denied   the  motion   for  reconsideration   without  providing
reasoning.   Before this court, X.S. argues that the court of
appeals erroneously exercised its discretion in denying the
motion for reconsideration without providing explanation.   Even
if we assume without deciding that the court of appeals
erroneously exercised its discretion by failing to give adequate
reasoning, we will not reverse the court of appeals' decision.
As a matter of law, the court of appeals' decision was correct
on the merits.     See Peplinski v. Fobe's Roofing, Inc., 193
Wis. 2d 6, 20, 531 N.W.2d 597 (1995) ("While the basis for an
exercise of discretion should be set forth in the record, it
will be upheld if the appellate court can find facts of record
which would support the [lower] court's decision.").         The
circuit court's denial of waiver in this case was erroneous and
must be reversed.

                                     36
     No. 2021AP419




37
                                                                        No.    2021AP419.akz


       ¶57     ANNETTE        KINGSLAND     ZIEGLER,      C.J.     (concurring).           The

circuit court below determined that waiver into adult court was

not warranted.               As the majority opinion correctly concludes,

there was no reasonable basis for the circuit court to deny the

State's waiver petition in this case.                      Majority op., ¶56; see

also       J.A.L.   v.       State,   162   Wis. 2d 940,         961,   471        N.W.2d 493

(1991).       Therefore, the circuit court erroneously exercised its

discretion, and the circuit court's decision to deny waiver must

be   reversed.           I    write   separately    because       there       is    a   second

reason why the circuit court's decision must be reversed:                                  the

circuit court failed to provide sufficient reasoning to support

its decision.

       ¶58     A circuit court erroneously exercises it discretion

when "if it fails to carefully delineate the relevant facts or

reasons motivating its decision."1                  State v. Tyler T., 2012 WI

52, ¶24, 341 Wis. 2d 1, 814 N.W.2d 192; McCleary v. State, 49

Wis. 2d 263,        282,       182    N.W.2d 512    (1971)       ("[T]he       failure      to

exercise       discretion        (discretion       that    is     apparent         from   the




       "Regardless of the extent of the trial court's reasoning,
       1

a reviewing court will uphold a discretionary decision if there
are facts in the record which would support the trial court's
decision had it fully exercised its discretion."        State v.
Hurley, 2015 WI 35, ¶29, 361 Wis. 2d 529, 861 N.W.2d 174
(quotations omitted); accord McCleary v. State, 49 Wis. 2d 263,
282, 182 N.W.2d 512 (1971). We cannot reverse a valid juvenile
waiver decision simply due to the circuit court's failure to
articulate reasoning without providing the opportunity for a
rehearing. See Paschong v. Hollenbeck, 16 Wis. 2d 284, 286, 114
N.W.2d 438 (1962) (explaining that appellate courts "remand to
the trial court to exercise discretion" when "there [is] room in
the facts which did not confine the court to one result").

                                             1
                                                                     No.    2021AP419.akz


record) when discretion is required, constitutes an [erroneous

exercise] of discretion.").

    ¶59    The        statute    governing        juvenile    waivers       into   adult

court    adds        support     and     clarification        to    this      standard.

Wisconsin Stat. § 938.18(4)(b) states that circuit courts "shall

base [their] decision[s] whether to waive jurisdiction on the

[five] criteria" specified in § 938.18(5).                         Section 938.18(5)

reiterates this requirement:                 "If prosecutive merit is found,

the court shall base its decision whether to waive jurisdiction

on the [five] criteria."                Finally, § 938.18(6) explains that,

"[a]fter   considering          the    criteria     under    sub.    (5),    the   court

shall state its finding with respect to the criteria on the

record."       The plain text of § 938.18 indicates that circuit

courts must      consider, address, and analyze each of the five

criteria used in juvenile waiver proceedings before making a

waiver determination.            § 938.18(5).        Of course, the weight and

importance of some criteria may differ depending on the case.

"The juvenile court has discretion as to the weight it affords
each of the criteria."             J.A.L., 162 Wis. 2d at 960.               There may

be some cases, for instance, in which the seriousness of the

offense alone justifies wavier into adult court.                           See B.B. v.

State,   166    Wis. 2d 202,          209,   479   N.W.2d 205       (Ct.    App.   1991)

(affirming      as    a   reasonable      exercise    of     discretion      a   circuit

court decision to waive a juvenile charged with five counts of

first-degree         intentional       homicide    into     adult   court     when   all

criteria favored retaining jurisdiction, except the seriousness
of the offense).          Nonetheless, no matter how the circuit court

                                             2
                                                                                  No.    2021AP419.akz


decides the criteria are best weighed, it must still evaluate

each of the five statutory criteria and state its findings on

the record.          Tyler T., 341 Wis. 2d 1, ¶24; § 938.18(4)(b), (5),

(6).

       ¶60     While the circuit court in this case discussed much of

the    record       at     the     waiver       hearing     and     cited          the       statutory

criteria, it failed to perform that final, invaluable step of

proper judicial reasoning:                  analyzing and applying the facts to

the relevant criteria.                    The circuit court stated in broad and

generalized terms that it had received evidence on different

topics.        It     stated,       "we     have       talked    and     I    heard          a    lot   of

testimony about school and how schooling was a major issue"; "we

all     know       that     connection          between         education          and           risk   of

offending";          "[the       HSW]     did    talk      about . . . [her]                     frequent

contact with [X.S.], trying to identify how she could help him";

a YASI risk assessment finding X.S. a high risk to reoffend

"really      highlighted . . . history,                   school,       and       family";          "[w]e

heard from Dr. Thompson" who "went through his assessment."
       ¶61     The        circuit       court      then    turned        to       the        statutory

criteria.            It     stated,       "we    talked         about    some           of       [X.S.'s]

personality traits" and his "family life"; "[w]e also talked

about     his        age     and     maturity           level";        "[X.S.'s]             continued

association         with     [E.G.] . . . came            out     when       we    discussed            the

nature of this offense that we're discussing"; "we can talk

about [maturity] in a number of ways"; "[p]attern of living, so

we talked about that."                    For prior history, the circuit court
stated       "we     talked         and     I    heard . . . [X.S]                 has           been   on

                                                   3
                                                                   No.    2021AP419.akz


supervision"; "[X.S.] didn't comply with Running Rebels or his

GAIN assessment"; and X.S.'s prior delinquency "came in with two

charges" and "we talked in detail about that prior case."                          For

the seriousness of the offense, the circuit court stated that

"we spent a lot of time on this criteria"; "the allegations are

incredibly serious"; and the record "shed[s] some light on our

discussion about whether the act was premeditated."                            For the

adequacy of the juvenile system, the circuit court stated "we

have . . . a history of really declining and not engaging in

several    treatment       options";        "legal      history,       school,     and

family . . . are the risk factors we're talking about"; and "I

didn't hear any testimony on a timeline that [X.S.] would need

for treatment."

    ¶62     Finally, the circuit court explained that "much of the

conversation focused on the nature of the offense . . . and the

adequacy of the system."           It stated that it has "no information

to . . . find that the juvenile system is inadequate" and "[w]e

handle    serious   cases    all    the    time    in   juvenile       court."     The
circuit    court    appeared     to    conclude      that   the     "adequacy      and

suitability" of juvenile facilities weighed against waiver; the

circuit    court    explained      that    the    seriousness     of     the   offense

"does not bar" juvenile proceedings.

    ¶63     The lack of analysis provided in the circuit court's

transcript is striking.          The circuit court repeatedly stated in

general    terms    that    it   and      the    parties,   i.e.,        "we,"   heard

evidence from different perspectives.                The transcript leaves the
reader anxiously awaiting how the circuit court will weigh those

                                           4
                                                                     No.    2021AP419.akz


facts    and    apply    them    to    the    statutory     criteria.        Alas,     the

reader is ultimately left disappointed, learning only after the

fact    that     the    circuit       court    had    "already   discussed"        those

issues, unbeknownst to any reasonable observer.                      Contrary to the

circuit court's statements, it never actually provided analysis.

It never individualized the statutory criteria to the facts of

this case, and it never fully articulated how it came to its

decision.

       ¶64     The circuit court reiterated the substantial body of

evidence that favored waiver, including X.S.'s abysmal treatment

history,       his   prior    conduct,        the    serious   issues      with   X.S.'s

family    support,      and     the    extreme       and   violent   nature       of   his

crimes.      None of these facts, at the center of a proper waiver

analysis in this case, were weighed or properly balanced against

any offsetting considerations.                    They were simply cited, along

with the statutory criteria.                  The circuit court then declared

they "were discussed."            Similarly, the circuit court cited the

HSW's and Dr. Thompson's opinions in opposition to waiver.                             But
the court never fully explained how much, if any, weight it was

giving to those opinions and whether and to what extent the

opinions were credible, given the information relied upon by the

HSW and Dr. Thompson in the formation of their opinions.                               The

circuit court did not compare the HSW's final opinion to the

body of evidence the circuit court cited and the HSW herself

produced, which included a YASI risk assessment indicating a

high likelihood of recidivism, serial violations of the prior
juvenile disposition order, minimal respect for court-ordered

                                              5
                                                                                 No.     2021AP419.akz


conditions, and little receptiveness to outreach and treatment.

The    circuit      court       did       not    discuss       the       shocking       discrepancy

between the established record and Dr. Thompson's findings that

X.S. was compliant with court orders, had a positive attitude

toward state authority, and had a strong network to support law-

abiding behaviors.

       ¶65     From reading the circuit court transcript, we cannot

readily      determine         whether          the       circuit    court    believed         "[t]he

personality        of     the       juvenile,"             "[t]he    prior       record       of    the

juvenile," or the "type and seriousness of the offense" weighed

in favor or against waiver.                           Wis. Stat. § 938.18(5)(a), (am),

(b).     And if we cannot, we seriously doubt others, especially

the    lay    public,         can.        While        the    circuit      court       appeared     to

conclude that the "adequacy and suitability" of the juvenile

system       did   not    support          waiver,          that    is    only     one     criteria.

§ 938.18(5)(c).           The circuit court provided no material analysis

as to how that one criteria compared, interacted, and countered

considerations of other factors.                           No substantive discussion was
provided      as    to    how       all    the        factors,      considered         and    weighed

together as a whole, supported denial of the State's waiver

petition.

       ¶66     More      is    required          to       ensure    a     proper       exercise     of

discretion.           See      McCleary          v.       State,    49     Wis. 2d       at    268-70

(describing how a sentencing court read from evidence, concluded

it     agreed      with       the     evidence            without        further       analysis     or

explanation, and provided cursory findings on the seriousness of
the    offense      and       the    defendant's            motives;       reasoning         that   the

                                                      6
                                                                       No.    2021AP419.akz


Wisconsin Supreme Court could not infer whether the sentencing

court     had    applied       the    applicable          sentencing    factors,          thus

resulting in an erroneous exercise of discretion); Hartung v.

Hartung, 102 Wis. 2d 58, 67, 306 N.W.2d 16 (1981) (explaining in

the context of circuit court rationale for a alimony and child

support order that "[i]t is not enough that the relevant factors

upon    which        discretion      could    have    been     based    may     be     found

obscurely in the record"); State v. Hall, 2002 WI App 108, ¶¶16-

17, 255 Wis. 2d 662, 648 N.W.2d 41 (explaining that the circuit

court    indicated       it    "[took]       into    consideration"      evidence          and

"mentioned a number of the sentencing factors," which reflected

"decision-making" but not a "process of reasoning based on a

logical      rationale,"        in    an    erroneous       exercise    of     discretion

(quotations omitted)).

       ¶67    Circuit courts have the responsibility to "carefully

delineate       the     relevant      facts       [and]     reasons    motivating          its

decision."       Tyler T., 341 Wis. 2d 1, ¶24.                  They are statutorily

obligated       to    "state    [their]       finding[s]       with    respect       to    the
criteria on the record."               Wis. Stat. § 938.18(6).               This ensures

clear and well reasoned decisions for the benefit of the public,

appellate       courts,        and    the     individuals       subject       to     waiver

proceedings.          Here, the circuit court failed to provide adequate

reasoning for its decision, and that was an erroneous exercise

of discretion.

       ¶68    As the majority opinion correctly concludes, there was

no reasonable basis for the circuit court to deny the State's
waiver    petition       in    this   case.         Majority    op.,    ¶56;     see      also

                                              7
                                                     No.   2021AP419.akz


J.A.L., 162 Wis. 2d at 961.      However, there is a second reason

why the circuit court's decision must be reversed: the circuit

court failed to provide adequate reasoning as required under the

law.

       ¶69   For the foregoing reasons, I respectfully concur.

       ¶70   I am authorized to state that Justices PATIENCE DRAKE

ROGGENSACK and REBECCA GRASSL BRADLEY join this concurrence.




                                   8
                                                                 No.    2021AP419.bh


       ¶71    BRIAN HAGEDORN, J.       (dissenting).       In the face of a

deeply disturbing crime, the State sought to waive a juvenile

offender out of the jurisdiction of the juvenile court and into

adult court.         The circuit court denied the State's request.

Although another judge might have reasonably reached a different

conclusion on the same set of facts, this decision was within

the discretion the law affords to circuit court judges.                         The

majority, however, displaces the circuit court's discretion with

its own, even as it pays lip service to the deferential standard

of review we are duty-bound to apply.                  After reviewing cold

transcripts of testimony the circuit court heard firsthand, the

majority concludes it knows better and grants the State's waiver

petition——a remedy even the State didn't think to ask for.                      The

majority errs.

       ¶72    The majority's essential misstep is that it brushes

aside the circuit court's decision and conducts the analysis

afresh——both in finding its own facts and deciding the issue

without the proper deference to the circuit court.                     To be sure,
the circuit court's analysis left something to be desired in

both   content      and   clarity.     But    that     should    not     doom   its

determination.        Read reasonably and in context, the transcript

reveals      that   the   circuit   court   examined    the     relevant    facts,

applied the proper standard of law, and rationally connected the

facts to the law.         See Lane v. Sharp Packaging Sys., Inc., 2002

WI 28, ¶19, 251 Wis. 2d 68, 640 N.W.2d 788.              Given this standard

of review, the law instructs that the ultimate judgment call is
the circuit court's to make, even for decisions we dislike.                     The

                                        1
                                                                     No.    2021AP419.bh


majority acknowledges this rule, and then promptly ignores it.

Because the law entrusts these judgment calls to locally elected

circuit court judges, and not to us, I respectfully dissent.



                                I.    BACKGROUND

      ¶73   This case began when the State filed a delinquency

petition against Xander (a pseudonym), alleging eight counts of

first-degree reckless injury with the use of a dangerous weapon

and a single count of possession of a dangerous weapon.                             The

charges stemmed from a shooting that occurred at Mayfair Mall in

Wauwatosa; eight people were senselessly injured.                          Xander, the

alleged shooter, was 15 at the time.

      ¶74   The day after the delinquency petition was filed, the

State petitioned for waiver of jurisdiction into adult court.

At the waiver hearing, the State presented only one witness, an

employee of the Milwaukee County Division of Youth and Family

Services    (DYFS)    who    recommended        against      waiving    Xander      into

adult     court.      Xander    called         his    own   expert     witness,     Dr.
Thompson,    who,     like    the    State's         witness,     testified    against

waiver.     He opined that Xander could be effectively treated in

the juvenile system.          No witness called by either the State or

Xander testified in favor of the waiver petition.                      After hearing

testimony from both witnesses and argument from the attorneys,

the   circuit      court    denied   the       State's      petition    for    waiver,

providing     a    lengthy     explanation           from   the     bench     for   its

reasoning.



                                           2
                                                                                 No.    2021AP419.bh


     ¶75       The State sought leave to appeal the waiver denial,

which    the    court       of     appeals      granted.             The      court     of   appeals

reversed and remanded with directions to conduct a new waiver

hearing.        State v. X.S., No. 2021AP419, unpublished slip op.

(July 20, 2021).                 Xander moved for reconsideration, which the

court of appeals summarily denied.1                          We granted Xander's petition

for review.



                                        II.     DISCUSSION

     ¶76       This case centers on the relevant legal standards for

waiver of a juvenile into adult court under Wis. Stat. § 938.18.

Under the system the legislature has designed, not all criminal

conduct is treated the same.                            In particular, the legislature

established a justice system for juveniles aiming to "impose

accountability             for     violations           of    law       and     equip        juvenile

offenders           with         competencies            to     live          responsibly           and

productively."              Wis.       Stat.    § 938.01(2);            see      also    State       v.

Toliver,       2014    WI 85,          ¶26,    356       Wis. 2d 642,           851    N.W.2d 251.
Juvenile       courts       have       "exclusive            jurisdiction . . . over                any

juvenile       10    years        of    age    or       older     who      is   alleged        to   be

delinquent."           Wis.        Stat.       § 938.12(1).             Rather        than     impose

criminal    penalties,            juvenile       courts        may    impose      a     variety     of

dispositions          on    juveniles          to       protect      the      public     and    hold

     1 Xander and the State both argue this summary denial was
erroneous.   The court of appeals did not erroneously exercise
its discretion; nothing in Wis. Stat. § (Rule) 809.24(2)
requires the court of appeals to explain its rationale for
denying a party's reconsideration motion.     See also State v.
Jendusa, 2021 WI 24, ¶21, 396 Wis. 2d 34, 955 N.W.2d 777.

                                                    3
                                                                     No.    2021AP419.bh


offenders accountable.            Compare Wis. Stat. §§ 973.01, 973.03,

973.09 (criminal penalties) with Wis. Stat. § 938.34 (juvenile

dispositions); Wis. Stat. § 938.01(2) (purposes of Wis. Stat.

ch. 938).       They also work with service providers, such as DYFS

to provide treatment and care that will redirect juveniles away

from    further    delinquent      behavior.         § 938.01(2).           However,   a

court    may    waive    jurisdiction        over    a    juvenile    and     transfer

jurisdiction to adult criminal court via statutory procedures

outlined in § 938.18.

       ¶77     Waiver under Wis. Stat. § 938.18 is a discretionary

decision,       reviewed    under      the       highly   deferential        erroneous

exercise of discretion standard.                 State v. Tyler T., 2012 WI 52,

¶24,    341     Wis. 2d 1,       814   N.W.2d 192.            "A    juvenile     court

erroneously exercises its discretion if it fails to carefully

delineate the relevant facts or reasons motivating its decision

or if it renders a decision not reasonably supported by the

facts of record."          Id.    On review, appellate courts affirm the

wavier determination if the record reflects "a reasonable basis
for the determination or a statement of the relevant facts or

reasons motivating the determination."                     J.A.L. v. State, 162

Wis. 2d 940,      961,     471   N.W.2d 493         (1991).        Unless    they   are

clearly in error, we accept the                   circuit court's findings of

fact.    State v. Van Linn, 2022 WI 16, ¶10, 401 Wis. 2d 1, 971

N.W.2d 478.       And while circuit courts are given the authority to

make reasonable decisions based on the facts and law, a decision

based on a misapplication of the law must be reversed.                        State v.



                                             4
                                                                       No.    2021AP419.bh


Patrick     G.B.,       2001     WI App 85,       ¶12,   242     Wis. 2d 550,           627

N.W.2d 898.



            A.     Waiver Hearings Under Wis. Stat. § 938.18

    ¶78     A petition waiving jurisdiction of the juvenile court

may be filed if the "juvenile is alleged to have violated any

state criminal law on or after the juvenile's 15th birthday."

Wis. Stat. § 938.18(1)(c).                This petition "may be filed by the

district attorney or the juvenile or may be initiated by the

court," and it "shall contain a brief statement of the facts

supporting the request for waiver."                   § 938.18(2).       The petition

"shall be accompanied by or filed after the filing of a petition

alleging    delinquency        and      shall    be   filed    prior    to     the    plea

hearing"——subject to certain exceptions.                 Id.

    ¶79     The waiver hearing that follows is a two-step process.

First,     the   court     must      determine        "whether    the        matter     has

prosecutive      merit."         Wis.    Stat.    § 938.18(4)(a).             While     not

defined    in    Wis.    Stat.    § 938.18,       this   court   previously           noted
"that the determination of 'prosecutive merit' is analogous to

the determination of probable cause in a criminal proceeding and

that a finding of prosecutive merit must be based on a showing

that reasonable grounds exist to believe that the juvenile has

committed the violation of state criminal law charged."                           T.R.B.

v. State, 109 Wis. 2d 179, 187, 325 N.W.2d 329 (1982).

    ¶80     Once    prosecutive          merit   is    established,      the     circuit

court proceeds to decide, in its discretion, whether it should
waive jurisdiction.            Wis. Stat. § 938.18(4)(a).               This decision

                                            5
                                                                                No.    2021AP419.bh


must be based on five criteria articulated in § 938.18(5), all

of which are explored in depth below.                           After consideration of

§ 938.18(5)'s criteria,

    the court shall state its finding with respect to the
    criteria on the record, and, if the court determines
    on the record that there is clear and convincing
    evidence that it is contrary to the best interests of
    the juvenile or of the public to hear the case, the
    court shall enter an order waiving jurisdiction and
    referring the matter to the district attorney for
    appropriate proceedings in the court of criminal
    jurisdiction.
§ 938.18(6).        Thus,      a    circuit         court's     duty       is    to    state    its

findings on the record.                Then it must determine whether the

State met its burden to prove by clear and convincing evidence

that waiver is appropriate because it is in the best interests

of the juvenile or the public.



            B.    The Circuit Court's Discretionary Decision

    ¶81     Here,       the        circuit          court       determined            there     was

prosecutive merit, which Xander did not contest.                                      The dispute

therefore    centers          entirely         on     whether         the       circuit       court

permissibly exercised its discretion when it denied the State's

petition to waive Xander into adult court.

    ¶82     The     circuit        court       heard        a   full        day's       worth    of

testimony, and several hours of argument, before announcing its

decision    on    waiver.          Only    two       witnesses        testified:           Xander

called Dr. Thompson, his expert, and the State presented a DYFS

employee.        Both   testified         in    support         of    the       juvenile      court
retaining    jurisdiction.             To      reiterate,            the    circuit       court's

choice to deny waiver was based on testimony from two witnesses
                                               6
                                                                                     No.    2021AP419.bh


who testified against waiver and zero witnesses who recommended

waiver.

      ¶83      The     court       began       its     decision          with         a     high-level

overview       of    the    testimony         and      identified         the        correct          legal

standards:          Wis. Stat. § 938.18(5), (6).                       It then worked through

the criteria one by one and discussed the pertinent testimony

for each.

      ¶84      The     circuit         court     started           by    reading           the        first

criterion under Wis. Stat. § 938.18(5)(a):                                "The personality of

the   juvenile,        including          whether       the        juvenile          has        a    mental

illness or developmental disability, the juvenile's physical and

mental maturity, and the juvenile's pattern of living, prior

treatment      history,          and     apparent       potential         for        responding            to

future      treatment."             It    then       summarized           the        testimony            and

argument     it      had    heard      with     respect       to       this     factor          over      the

course    of    two     days.          Specifically,              it    noted    Dr.        Thompson's

diagnosis of Xander; that Xander's mental and physical maturity

seemed    consistent         with      his      age;    Xander's          home       life           and   his
association         with    another       individual          allegedly         present              at   the

shooting and involved in his first juvenile adjudication; and

Xander's past treatment history, noting that Xander was under

supervision          when    the       allegations           at    issue        in        the       present

petition       surfaced.            Finally,         the      court       indicated             that      it

received differing opinions on Xander's potential for responding

to future treatment——a subject it also addressed at the end of

its   decision.             In   identifying           the    relevant          and        uncontested
testimony       pertinent         to     this    criterion,             the     only        reasonable

                                                 7
                                                                           No.    2021AP419.bh


reading of the transcript is that the circuit court did exactly

as the statute requires:            "state its finding with respect to the

criteria on the record."            § 938.18(6).

    ¶85     The circuit court next looked to the second criterion:

    The prior record of the juvenile, including whether
    the court has previously waived its jurisdiction over
    the juvenile, whether the juvenile has been previously
    convicted   following   a  waiver   of   the   court's
    jurisdiction or has been previously found delinquent,
    whether such conviction or delinquency involved the
    infliction of serious bodily injury, the juvenile's
    motives and attitudes, and the juvenile's prior
    offenses.
Wis. Stat. § 938.18(5)(am).                The circuit court noted Xander's

prior juvenile delinquency and that Xander had no prior adult

convictions.        It    stated      that    the      prior    delinquency           did    not

involve the infliction of serious bodily injury.                                 Again, this

cannot    help    but    be   understood         as    factual    findings         regarding

Xander's prior record.

    ¶86     The    third      criterion       requires         consideration          of     the

"type and seriousness of the offense, including whether it was

against    persons      or    property     and    the    extent       to   which       it    was

committed    in    a     violent,     aggressive,        premeditated            or   willful

manner."         Wis.     Stat.     § 938.18(5)(b).              The       circuit         court

unequivocally      addressed        this     head       on.      It    explained            that

"there's    no    dispute      that    this      was    an     incredibly         dangerous,

serious, series of events.                 These allegations are incredibly

serious."        The court largely adopted the district attorney's

summation of the allegations made previously in the hearing,
adding that some information, particularly regarding Xander's

mental state, might be speculative.                    Notably, the circuit court
                                             8
                                                                      No.    2021AP419.bh


acknowledged      that    these    alleged      events    occurred     in     a   public

place where more people could have died or been injured——once

more     underscoring        the   serious       nature    of    these        offenses.

Finally, the circuit court mentioned that both the State and the

defense discussed the seemingly impulsive nature of the alleged

crime.       A review of the transcript thus reveals that the circuit

court took care to incorporate the frightening details of the

charges against Xander into its consideration; it did not ignore

or minimize the seriousness of the allegations.

       ¶87     The circuit court then turned to the fourth criterion:

       The adequacy and suitability of facilities, services
       and procedures available for treatment of the juvenile
       and protection of the public within the juvenile
       justice system, and, where applicable, the mental
       health system and the suitability of the juvenile for
       placement in the serious juvenile offender program
       under s. 938.538 or the adult intensive sanctions
       program under s. 301.048.
Wis. Stat. § 938.18(5)(c).              When analyzing this criterion, the

circuit court identified what evidence it had heard, and what it

had not.       The circuit court took note that because of Xander's

age,     he    could    be     placed    at     Lincoln   Hills,       the     juvenile

correction facility, for only "six to nine months."                          The court

acknowledged the State's view that a six-to-nine month window

was too short to address Xander's risk factors.                      But the circuit

court    did    not    adopt   that     view.     Instead,      it   concluded      that

because there was no evidence in the record regarding how long

Xander might need for treatment, it could not find that the time

remaining was insufficient.               The circuit court's approach is
consistent with the legal requirement that it is the State's

                                           9
                                                                       No.    2021AP419.bh


burden to prove its case by clear and convincing evidence.                            See

§ 939.18(4)(b), (6).            The circuit court also acknowledged this

was not Xander's first delinquency, but it explained that the

juvenile    system     could     address     and    work       to    change     Xander's

behavior and school attendance.                  All told, the circuit court

made a series of factual findings regarding the fourth criterion

based on the testimony it heard.

    ¶88     Finally,      the      circuit       court     addressed          the   fifth

criterion:       "The desirability of trial and disposition of the

entire   offense     in    one    court    if    the     juvenile       was    allegedly

associated in the offense with persons who will be charged with

a crime in the court of criminal jurisdiction."                               Wis. Stat.

§ 938.18(5)(d).           The    circuit     court       correctly       stated      this

criterion was not applicable.

    ¶89     After      finishing    this     review      and        identification     of

relevant evidence for each of the five criteria under Wis. Stat.

§ 938.18(5),     the    circuit     court       turned    to    the     main    question

before     it,   supplementing       its     determination           with     additional
references to the evidence it had heard.                   We quote this portion

of its decision in full:

    But a major part of our focus is on this -- this
    nature of this offense and the time that we have left
    in the juvenile system.

    You know, I've said this before as well, this Court
    relies on – I'm not the one that gets to do the
    assessments.   I'm not the one that gets to do the
    treatment plan.   I'm not the one that gets to -- I'm
    not the expert. I'm not a psychologist.

    I rely on the experts in the fields to tell me what
    information is appropriate in order to both keep our
    youth safe and rehabilitate them and to some -- and to
                              10
                                             No.   2021AP419.bh

an extent keep the public safe, right? And they know
that usually the State is the person saying that they
represent the public and community safety but that's a
part of my job too, as well.     So that's what I rely
on.   I'm relying on the information provided by DYFS
at least to give me some context on what was going on
at the time of this offense. I'm considering the fact
that when we talk about the adequacy of this system I
have no information to opine or find that the juvenile
system is inadequate to meet [Xander's] needs.       I
don't have information that -- I would -- I would have
to accept the State's argument that jurisdiction until
he is 18 is inadequate, but again I don't have
information that supports that -- that assertion.

I'd have to find that without any sort of expert
testimony or psychologist saying, "Hey, based on these
treatment needs and this plan this is not going to
work".   I don't have that.    We handle serious cases
all the time in juvenile court. So the offense being
serious, this offense, because this is an individual
assessment, does not bar or indicate that this Court
that this system would be inadequate on its face.

I've been given a diagnosis with a treatment plan.
That is not uncommon for treatment plans that we give
other youth, in other cases, who are similarly
situated. I don't have information that would lead me
to find -- that could support a finding that this
system is inadequate, particularly given that there
are a number of treatment options and secure settings
that have not been utilized.

And aside from that, I know, that there -- based on
the evidence based tool that we use to assess risk
factors and protective factors.        That there are
factors within [Xander's] risk -- I should say or
within his assessment -- that can be addressed.      I
have no information that would lead me to find that
DYFS and the juvenile system as a whole cannot address
these risk factors, cannot address the treatment needs
that were identified, and cannot do those things while
both keeping [Xander] safe and the public safe.

Back to that standard that I mentioned before, the
Court would be required to find that the State has
proven by clear and convincing evidence that it is
contrary to the best interests of the juvenile or of
the public to hear the case.  I don't find that it's
                          11
                                                                        No.     2021AP419.bh

     contrary to [Xander's] best interests, based on the
     information that I just provided, regarding the risk
     factors, the potential treatment, and the services
     that are available to him in the juvenile justice
     system.

     I don't have information that would support a finding
     that the remainder of the time that this Court would
     have left is insufficient.    I'm not finding that it
     would be in the public's -- that it would be contrary
     of the public's best interest either.

     We do have an ability to both keep the public safe and
     keep [Xander] in a structured setting, which I think
     it's apparent is what he needs, based on what I've
     heard from the prior -- how his supervision was going
     on his underlying case on his older pending case,
     while this was occurring. And for those reasons I am
     going to deny the State's petition for waiver.
     ¶90       To    summarize         the     foregoing,       the     circuit        court

reiterated several of its key findings on the various criteria

under Wis. Stat. § 938.18(5).                  The court expressed its reliance

on   the    information            provided        by     the   two    witnesses        when

considering         if   the     juvenile     system      was   adequate      to   address

Xander's needs——emphasizing that the record did not support the

State's assertion that jurisdiction until Xander is eighteen was

inadequate.         It noted that the juvenile court had the ability to

handle     serious        cases.        And    the       circuit    court     stated     its

conclusion      that       the    juvenile      system      could     address      Xander's

treatment needs while keeping the public and Xander safe.                               The

circuit court then centered on the proper legal framework:                               the

State    had    to       prove    by   clear       and    convincing    evidence       that

retaining jurisdiction in juvenile court is contrary to Xander's

and the public's best interest.                     The State did not do so, the
court    held,       once      more    citing       the    treatment     and       services

available to Xander in the juvenile justice system, and its
                                              12
                                                                   No.   2021AP419.bh


conclusion that the State had not proven this was contrary to

the public's best interests.

       ¶91     The   circuit   court's        decision     in    this     case     was

reasonable and within its broad discretion.                     It identified the

correct legal standard, Wis. Stat. § 938.18(5), (6), and noted

the relevant facts with respect to each of the criteria under

§ 938.18(5).         Then, the court rationally applied the facts to

the law to reach its decision——explaining its conclusion that

retaining jurisdiction was in the best interest of Xander and

the    public.        Could    the    circuit     court     have    more      clearly

articulated its factual findings and legal conclusions?                          Sure.

However,      when   we   review     discretionary       decisions,      we   do   not

require a perfectly polished transcript or magic words.                       Rather

we "look for reasons to sustain the trial court's discretionary

decision," reversing "if and only if the record does not reflect

a reasonable basis for the determination or a statement of the

relevant facts or reasons motivating the determination is not

carefully delineated in the record."                 J.A.L., 162 Wis. 2d at
961.       That simply is not the case here.2




       The State also argues that the circuit court committed a
       2

legal error by introducing and relying on inadmissible hearsay
testimony from Dr. Thompson. The State forfeited this argument.
The State never objected to the introduction of this testimony
before the circuit court and in fact elicited this testimony
from Dr. Thompson during cross-examination. It cannot now seek
to invalidate the circuit court's decision on waiver based on
testimony it elicited and did not object to.

                                         13
                                                                             No.   2021AP419.bh


                                      C.     The Majority

       ¶92     The     majority       opinion        takes    a    different       tack.    It

oversteps       its    role      as     an   appellate       court     and    supplants     the

circuit court's discretionary decision-making authority with its

own.     It conducts what amounts to a de novo review, concluding

waiver into adult court is required.                         See Majority op., ¶¶32-55.

The majority analyzes the relevant criteria under Wis. Stat.

§ 938.18(5),          not   by    referencing         the     circuit       court's    factual

findings and legal conclusions, but by evaluating the record

anew——effectively sitting in the place of the circuit court.

This is wholly inappropriate in light of our scope of review in

these cases.

       ¶93     The majority also argues that because the "facts of

this case are extreme," that lends credence to its conclusion

that the circuit court acted in error.                        Majority op., ¶55.           Yes,

the    facts    of     this      case    are    extreme.           Eight    people    suffered

dangerous gunshot injuries resulting from the actions for which

Xander was charged.               But facts——extreme or not——do not change
the legal standard that we are called to apply as an appellate

court.       The majority's reasoning seems to be that any juvenile

committing a serious crime should be waived into adult court.

This is contrary to legislature's policy choice reflected in the

juvenile       justice      code;       it     is   not     what     Wis.    Stat.    § 938.18

requires or allows.               Here, the circuit court acknowledged the

severity       of    Xander's      actions,         along     with    the    other    relevant

criteria it must consider under Wis. Stat. § 938.18(5) and (6).
Because this is precisely the type of discretionary decision

                                                14
                                                                              No.   2021AP419.bh


entrusted to locally elected circuit court judges who hear these

matters     day-in         and    day-out,        we     cannot    now    reverse         such    a

decision simply because we feel strongly that the court should

have concluded otherwise.

      ¶94    Finally, the majority errs by declining to order a new

waiver hearing upon the finding of error.                            Majority op., ¶¶3,

56.      The State did not ask for such relief; it asked us to

remand    for    a    new        waiver       hearing.        Additionally,         as    already

explained, a decision to waive jurisdiction of a juvenile court

requires     a        court        to     make        factual      findings         and       legal

determinations under Wis. Stat. § 938.18.                           Appellate courts are

not   equipped        or    authorized          in     the    ordinary    course         to   make

factual findings.             Douglas L. v. Arika B., 2015 WI App 80, ¶18,

365 Wis. 2d 275, 872 N.W.2d 357.                       And we are ill-suited to make

credibility determinations regarding the testimony the circuit

court     witnessed         in     its        courtroom.          Given    the      majority's

conclusions, the better course would be to award the State the

relief it asked for and remand for a new waiver hearing.



                                        III.    CONCLUSION

      ¶95    All      told,        the    majority           confronts    a     discretionary

decision it thinks was wrong, and burns through the law in an

effort to override it.                   Applying the proper standard of review

as we must, the circuit court did not erroneously exercise its

discretion       in    denying          the    State's       petition     for    waiver.         I

respectfully dissent.



                                                 15
                                                         No.   2021AP419.bh


    ¶96   I   am   authorized   to   state   that   Justices   ANN   WALSH

BRADLEY and REBECCA FRANK DALLET join this dissent.




                                     16